DETAILED ACTION
Response to Amendment
Applicant’s amendment to the claims has overcome each and every objection previously set forth in non-final office action dated 10/15/2020. Therefore, the objection has been withdrawn.
Applicant’s amendment to the claims has overcome previous 35 U.S.C. § 112(a) rejection set forth in non-final office action dated 10/15/2020. Therefore, the rejection has been withdrawn.
The applicant originally submitted claims 1-19 in the application. In the present response, the applicant added new claims 20-34 and cancelled claims 1-19. Accordingly, claims 20-34 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 12/17/2020, with respect to cancellation of claims 1-19, and revising the claims in to the new claims 20-34 has been acknowledged, the revised claims 20-34 have been recorded. 

Allowable Subject Matter
Claims 20-34 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claims 20-34, the allowability resides in the overall structure of the device as recited in independent claim 20 and at least in part because claim 20 recite, “said plate-like first flexible substrate and said plate-like second flexible substrate being combined by low-temperature hot melting or low- temperature sintering to form a seal edge so as to form an air-tight encapsulation of said working fluid between said plate-like first flexible substrate and said plate-like second flexible substrate, a first polymer film formed on another side of said plate-like first flexible substrate away from said working fluid, wherein said first polymer film is formed of non-conductive polymers with high thermal stability”. 
The aforementioned limitation in combination with all remaining limitations of claim 20 are believed to render said claim 20 and all claims dependent therefrom (claims 21-34) patentable over the art of record. 

	The closest art of record is believed to be that of Tamayama (US 2020/0144223 – hereafter “Tamayama”) which (In Figs 1-2) discloses a vapor chamber (3) comprising;
a plate-like first flexible substrate (16, ¶ 146, II. 1-3); 
a plate-like second flexible substrate (17); 
a working fluid (working medium, ¶ 33, II. 1-4); 
a wicking structure (12), wherein said plate-like first flexible substrate (16) and said plate-like second flexible substrate (17) enclose said working fluid (¶ 33, II. 1-4), said plate-like first flexible substrate (16) and said plate-like second flexible substrate (17),
a first metal conductive film (16) formed on a side of said plate-like first flexible substrate so as to face said working fluid (Fig 2); 
wherein said plate-like second flexible substrate (17) is a thin metal plate (¶ 45, II. 5-9), said wicking structure (12) being positioned between said plate-like first flexible substrate (16) and said plate-like second flexible substrate (17) such that a plurality of wicking spaces (13) is formed between said plate-like first flexible substrate and said plate-like second flexible substrate (Fig 2), said wicking structure (12) being formed of a web (mesh, ¶ 63, II. 6-10) and a plurality of first copper posts (19, ¶ 45, II. 5-9) and a plurality of second copper posts (18), wherein each of the plurality of first copper posts (19) is respectively formed on the side of said plate-like second flexible substrate (17) facing toward said working fluid (Fig 2), the web (mesh, ¶ 63, II. 6-10) being connected to each of the plurality of first copper posts (19) and each of the plurality of second copper posts (18) so as to define the plurality of wicking spaces (13),
a circuit unit (6a) formed at least partially on the another side of said first metal conductive film (16) away from said working fluid (Fig 1), said circuit unit having a junction of electric circuits (junction between 6a and 5a), said circuit unit (6a) adapted to be coupled to an electronic device (5a).
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                   

/ZACHARY PAPE/Primary Examiner, Art Unit 2835